Me. Justice Gary delivered the opinion of the Court. On the 12th day of Rovember, 1894, this court affirmed the decree of the Circuit Court by which, inter alia, the appellant was enjoined “ from in any manner corresponding or communicating (in any way) with the agents and customers of said complainant (Doctor Peter Fahrney & Sons Company), or soliciting said customers or agents to purchase medicines sold by defendant in the sale of medicine of any kind.” He has done what he was thus enjoined not to do, and his excuse is that such agents and customers wrote to him first, and that the correspondence and solicitation on his part were in reply. That is no excuse. The injunction was for the protection of the Fahrney & Sons Co., and the injury to it is the same, regardless of how the correspondence commenced. The order punishing him for contempt in disobeying the injunction by ten days imprisonment, is affirmed.